EXHIBIT 10.31 AMENDED AND RESTATED RESTRICTED STOCK AGREEMENT This Amended and Restated Restricted Stock Agreement (this “Agreement”) is made as of this 17th day of April, 2006 (the “Effective Date”) between Simmons Company, a Delaware corporation (the “Company”), and the undersigned (the “Restricted Shareholder”).Certain capitalized terms used herein are defined in Section 7 hereof. WHEREAS, the Company believes it to be in the best interests of the Company and its shareholders to take action to promote work-force stability, to reward performance and otherwise align the Restricted Shareholder’s interests with those of the Company; WHEREAS, accordingly, the Company issued restricted stock to the Restricted Shareholder in accordance with the provisions of a Restricted Stock Agreement between the Company and the Restricted Shareholder dated as of September 9, 2005 (the “Original Agreement”); WHEREAS, the Company desires to be assured that the confidential information and goodwill of the Company will be preserved for the exclusive benefit of the Company; and WHEREAS, the Company and the Restricted Shareholder desire to amend and restate the Original Agreement in its entirety as set forth herein and to cause the Original Agreement to be of no further force and effect as of the Effective Date hereof. NOW, THEREFORE, in consideration of the mutual covenants contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.Purchase and Sale of Restricted Shareholder Stock. (a)Upon execution of the Original Agreement and payment of the Original Purchase Price (as hereinafter defined), the Company issued to the Restricted Shareholder that number of shares of Class B Common Stock, par value $0.01 per share, of the Company (the “Class B Common Stock”) set forth below such Restricted Shareholder’s name on the signature page attached hereto, for a purchase price of $0.01 per share (the “Original Purchase Price”).All of such shares of Class B Common Stock purchased by the Restricted Shareholder pursuant to the Original Agreement are referred to herein as “Restricted Shareholder Stock.”To secure the Company’s rights under the Repurchase Option in Section 3, the Company has retained possession of the certificates representing the Restricted Shareholder Stock and has provided the Restricted Shareholder with copies thereof. (b)The Restricted Shareholder, in his or her sole discretion, may have made an effective election with the Internal Revenue Service (the “IRS”) under Section 83(b) of the Code and the regulations promulgated thereunder.The Restricted Shareholder understands that under applicable law such election must have been filed with the IRS no later than thirty (30) days after any acquisition of the Restricted Shareholder Stock to be effective.If the Restricted Shareholder filed an effective election, the excess of the fair market value of the Restricted Shareholder Stock (which the IRS may assert is different from the fair market value determined by the parties) covered by such election over the amount paid by the Restricted Shareholder for the stock would have been treated as ordinary income received by the Restricted Shareholder, and the Company or its subsidiary, Simmons Bedding Company, would have withheld from the Restricted Shareholder’s compensation all amounts required under applicable law.If the Restricted Shareholder did not file an effective election, all appreciation on the Restricted Shareholder Stock from the date of the Original Agreement would generally be taxable as ordinary income when such stock vests pursuant to the Original Agreement, as amended and restated hereby. (c)In connection with the acquisition of the Restricted Shareholder Stock pursuant to the Original Agreement, the Restricted Shareholder represented and warranted to the Company, and hereby reaffirms such representations and warranties as of the date hereof, that: (i)the Restricted Shareholder Stock acquired by the Restricted Shareholder has been acquired for the Restricted Shareholder’s own account, for investment only and not with a view to, or intention of, distribution thereof in violation of the Securities Act, or any applicable state securities laws, and the Restricted Shareholder Stock will not be disposed of in contravention of the Securities Act or any applicable state securities laws or this Agreement or the Securityholders’ Agreement; (ii)the Restricted Shareholder, either alone or acting in conjunction with a Purchaser Representative (as such term is defined in RegulationD of the Securities Act), generally has such knowledge and experience in business and financial matters and with respect to investments in securities of privately held companies so as to enable the Restricted Shareholder to understand and evaluate the risks and benefits of his or her investment in the Restricted Shareholder Stock; (iii)the Restricted Shareholder has no need for liquidity in his or her investment in the Restricted Shareholder Stock and is able to bear the economic risk of his or her investment in the Restricted Shareholder Stock for an indefinite period of time and understands that the Restricted Shareholder Stock has not been registered or qualified under the Securities Act or any applicable state securities laws, by reason of the issuance of the Restricted Shareholder Stock in a transaction exempt from the registration and qualification requirements of the Securities Act or such state securities laws and, therefore, cannot be sold unless subsequently registered or qualified under the Securities Act or such state securities laws or an exemption from such registration or qualification is available; (iv)the Restricted Shareholder acknowledges that he or she is aware that the Shares may not be sold pursuant to Rule 144 promulgated under the Securities Act unless all of the conditions of that Rule are met.Among the current conditions for use of Rule 144 by certain holders is the availability to the public of current information about the Company.Such information is not now available, and the Company has no current plans to make such information available; (v)the Restricted Shareholder has had an opportunity to ask questions and receive answers concerning the terms and conditions of the offering of the Restricted Shareholder Stock and has had full access to or been provided with such other information concerning the Company as the Restricted Shareholder has requested; and (vi)This Agreement constitutes the legal, valid and binding obligation of the Restricted Shareholder, enforceable in accordance with its terms, and the execution, delivery and performance of this Agreement by the Restricted Shareholder does not and will not conflict with, violate or cause a breach of any agreement, contract or instrument to which the Restricted Shareholder is a party or any judgment, order or decree to which the Restricted Shareholder is subject. (d)As an inducement to the Company to issue the Restricted Shareholder Stock to the Restricted Shareholder and as a condition thereto, the Restricted Shareholder acknowledged and agreed, and hereby reaffirms as of the date hereof, that: (i)neither the issuance of the Restricted Shareholder Stock to the Restricted Shareholder nor any provision contained herein shall entitle the Restricted Shareholder to remain on the Board of or in the employment of the Company or any of its Subsidiaries, if any, or affect the rights of the Company, its shareholders or any of its Subsidiaries to terminate the Restricted Shareholder’s service to or employment with the Company or any of its Subsidiaries at any time for any reason; and (ii)except as provided in any other agreement between the Company and/or Simmons Bedding Company or any Subsidiary thereof and the Restricted Shareholder, the Company shall have no duty or obligation to disclose to the Restricted Shareholder, and the Restricted Shareholder shall have no right to be advised of, any material information regarding the Company and its Subsidiaries, if any, at any time prior to, upon or in connection with the forfeiture of the Restricted Shareholder Stock upon the termination of the Restricted Shareholder’s service to or employment with the Company or a Subsidiary thereof. (e)In connection with the issuance and sale by the Company to the Restricted Shareholder of the Restricted Shareholder Stock, the Company represented and warranted, and hereby reaffirms as of the date hereof, that: (i)the Company is a corporation duly organized, validly existing and in good standing under the laws of the jurisdiction of its incorporation and has all requisite corporate power and authority to own, lease and operate the assets used in its business, to carry on its business as presently conducted, to enter into this Agreement, to perform its obligations hereunder, and to consummate the transactions contemplated hereby; (ii)the Company has taken all corporate action necessary to authorize its execution and delivery of this Agreement, its performance of its obligations thereunder, and its consummation of the transactions contemplated thereby; (iii)this Agreement constitutes a valid and binding obligation of the Company, enforceable in accordance with its terms; and (iv)the Restricted Shareholder Stock has been duly authorized and validly issued, fully paid and nonassessable and, as of the date of the Original Agreement was free of all Encumbrances created by or through the Company.For purposes of this clause, “Encumbrance” means any security interest, mortgage, lien, pledge, charge, easement, reservation, restriction, or similar right of any third party. 2.Vesting of Restricted Shareholder Stock. (a)General. (i)Vesting.The shares of Restricted Shareholder Stock granted hereunder (the “Shares”) will be deemed “vested” (the “Vested Shares”) as follows: (a) 18.75% of the Shares shall be deemed Vested Shares as of the date hereof and (b) Shares that are not Vested Shares as of the date hereof shall become Vested Shares in accordance with this Section 2, based upon the Company’s achievement of the Consolidated Adjusted EBITDA targets set forth below (each, the “Target EBITDA”) for each of the Company’s fiscal years ending December30, 2006, December29, 2007 and December27, 2008 (the “Measurement Years”). EBITDA Targets (dollars in millions) Measurement Years Target EBITDA Cumulative Target EBITDA 90% of Target EBITDA 90% of Cumulative Target EBITDA Eligible Shares 2006 $149.7 $149.7 $134.7 $134.7 21.25% of Restricted Shareholder Stock 2007 $181.9 $331.6 $163.7 $298.4 30% of Restricted Shareholder Stock 2008 $214.1 $545.7 $192.7 $491.1 30% of Restricted Shareholder Stock The minimum Target EBITDA numbers set forth above shall be equitably adjusted by the Board for acquisitions and dispositions made by the Company (whether by purchase or sale of assets or stock, merger, consolidation or otherwise) and such adjustments may take into account the pro forma annual Consolidated Adjusted EBITDA of any acquired business, as determined by the Board. (A)Performance Based Vesting.At the end of each Measurement Year, on the Measurement Date, the percentage of Shares set forth above shall be eligible to vest (the “Eligible Shares”). On each Measurement Date, 50% of the Eligible Shares shall become Vested Shares if at least 90% of the Target EBITDA amount was met for the prior Measurement Year.If more than 90% of the Target EBITDA amount was met for the prior Measurement Year, then the Eligible Shares shall become Vested Shares on a straight line basis such that an additional 5% of Eligible Shares shall become Vested Shares for each 1% that actual Consolidated Adjusted EBITDA exceeds 90% of the Target EBITDA amount. (ii)Change of Control. (A)Shares that are not Vested Shares will accelerate as set forth below upon a Change of Control solely if the Company (a) achieves at least 90% of the Target EBITDA for the Measurement Year immediately preceding the year in which the Change of Control occurs, and (b) the actual Consolidated Adjusted EBITDA for the Measurement Year immediately preceding the year in which the Change of Control occurs exceeds the actual Consolidated Adjusted EBITDA for the preceding year.If (x) the conditions set forth in clauses (a) and (b) above are met, and (y) the Company achieves 90% of the Cumulative Target EBITDA above for the Measurement Year completed immediately prior to the Change of Control, then 50% of the Shares that were Eligible Shares but which did not previously become Vested Shares (the “Missed Shares”) and 50% of the Shares that are not yet Eligible Shares shall become Vested Shares.
